IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 

TANYA GERSH,

Plaintiff,
No. 1:21-mc-00238-UN
v.

ANDREW ANGLIN,

Defendant.

 

WRIT OF EXECUTION

TO THE UNITED STATES MARSHAL FOR THE
MIDDLE DISTRICT OF PENNSYLVANIA:

To satisfy judgment and interest against ANDREW ANGLIN, Defendant

(1) You are directed to Jevy upon the property of the Defendant and to sell their
interest therein

(2)  Youarealso directed to attach the property of the Defendant not levied upon
in the possession of Tucows Inc. (“Tucows”), as garnishee, specifically domain names registered
to the Defendant. Tucows is a Pennsylvania corporation and whose registered agent for service of
process is Corporation Service Company, 2595 Interstate Drive, Suite 103, Harrisburg,
Pennsylvania 17110. You are also directed to notify the garnishee that

(a) An attachment has been issued

(b}) Tucows is enjoined from paying any debt to or for the account of the
defendant, and from delivering any property of the defendant or
otherwise disposing thereof,

(3) If property of the defendant not levied upon and subject to attachment is
found in the possession of anyone other than a named garnishee, you are directed to notify such
other person that he or she has been added as a garnishee and is enjoined as above stated,
Amount Due: $14,042,438.00

Interest Accrued

$447,412.18
(as of April 1, 2021)

 

 

Total Amount Due: $14,763,019.84
Seal of the court a, Beter J. Welsh

 

PETER J. WELSH
Clerk of the Court

Major Exemptions Under Pennsylvania and FE Federal Law

~

8.

1. $300 statutory exemption

2. Bibles, school books, sewing machines, uniforms and equipment
3,
A
5

Most wages and unemployment compensation
Social Security benefits

_ Certain retirement funds and accounts
6.

Certain veteran and armed forces benefits
Certain insurance proceeds
Such other exemptions as may be provided by kaw
